Case: 20-50593     Document: 00515921241         Page: 1     Date Filed: 06/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 30, 2021
                                  No. 20-50593
                               Conference Calendar                  Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Joseph Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:08-CR-186-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Joshua Joseph
   Hernandez, federal prisoner #11443-280, has moved for leave to withdraw
   and has filed a brief in accordance with Anders v. California, 386 U.S. 738
   (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Hernandez


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50593     Document: 00515921241         Page: 2   Date Filed: 06/30/2021




                                  No. 20-50593


   has not filed a response. We have reviewed counsel’s brief and the relevant
   portions of the record reflected therein.      We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2